Citation Nr: 0604872	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  02-16 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right knee.

2.  Entitlement to service connection for arthritis of the 
left knee.

3.  Entitlement to service connection for a left hip disorder 
secondary to a bilateral knee disorder.

4.  Entitlement to service connection for a right hip 
disorder secondary to a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1942 to 
February 1943.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied service connection claims for 
arthritis of the right and left knee, finding that new and 
material evidence had not been submitted to reopen the claim; 
and denied service connection for a left hip disability and a 
right hip disability.  In September 2003, the veteran 
testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO. 

The Board reopened the issues of service connection for 
arthritis of the right and left knee in March 2004, but 
remanded these issues for additional development along with 
the service connection claims for a left and right hip 
disability as secondary to bilateral knees.  Unfortunately, 
not all of the directives of the remand were adequately 
complied with.  As such, another remand is in order. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.





REMAND

As noted in the previous remand, the NPRC has indicated that 
the veteran's service medical records might have been 
destroyed in a fire at the Records Center in 1973 and that 
caselaw establishes a heightened duty of the Board to assist 
the veteran in developing the claim.  See Ussery v. Brown, 8 
Vet. App. 64 (1995).  The Board further noted that the 
Surgeon General's report listed the admission diagnosis and 
the discharge diagnosis by code numbers and that there was no 
identifying information for the codes.  The RO was directed 
to attempt to identify the disabilities for which the codes 
stand.  The record, however, does not reflect any such 
efforts.  

The RO also previously was directed to review the claims file 
and ensure that all VCAA notice obligations had been 
satisfied in accordance with 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other applicable legal precedent.  
There are three VCAA letters of record; however none of the 
letters address the evidence necessary to substantiate 
service connection claims for a left and right hip 
disability, as secondary to a bilateral knee disorder.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance, and a further remand 
of the case will be mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Thus, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the AMC for the following development:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002).  Specifically, the 
veteran must be informed (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
service connection claims for a left and 
right hip disability, as secondary to 
bilateral knee disabilities, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the veteran is 
expected to provide, and (4) request 
that the veteran provide any evidence in 
his possession that pertains to the 
claim.  He also must be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Veterans Benefits Act of 2003, 
38 U.S.C. §§ 5109B, 7112.  A record of 
his notification must be incorporated 
into the claims file.  

2. The AMC should contact the Surgeon 
General's office to obtain an 
explanation of the diagnostic codes, 452 
and 9225, shown on the 1943 U. S. Army 
SGO Hospitalization File.  It should be 
noted in the request that a response is 
required.  The following address should 
be used:

The Surgeon General 
Office of the Surgeon General 
5600 Fishers Lane 
Room 18-66 
Rockville, MD 20857

3. If and only if additional evidence 
from #2 is received that is related to 
the knee or hip disabilities, the veteran 
should be scheduled for a VA orthopedic 
examination to determine the etiology of 
his bilateral knee and hip disabilities, 
if any.  The claims folder must be made 
available to the examiner for review 
before the examination.   The examiner 
should review the claims file prior to 
the examination of the veteran.  

a)  The examiner should provide an 
opinion as to whether it is very likely, 
as likely as not, or highly unlikely, 
that the veteran's bilateral knee 
disability is related to service. 

b)  The examiner should provide an 
opinion as to whether it is very likely, 
as likely as not, or highly unlikely, 
that the veteran's bilateral hip 
disability, if any, is related to his 
bilateral knee disability or service.

The examiner must provide in detail the 
reasons and bases for any medical 
opinions given.  If it is not feasible to 
answer a particular question or follow a 
particular instruction, the examiner 
should indicate so and provide an 
explanation.
 
4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claims for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


